Citation Nr: 0916500	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
dermatophytosis of both feet 
and the right lower leg with onychomycosis of the toes, 
evaluated as 10 percent disabling prior to February 22, 2008 
and as 30 percent disabling thereafter.

2.  Entitlement to an increased disability rating for scars, 
residuals of shell fragment wound to the right leg, evaluated 
as 0 percent disabling prior to February 22, 2008 and as 10 
percent disabling thereafter.

3.  Entitlement to an increased disability rating for 
malaria, currently evaluated as 
0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In a March 2008 rating decision, the ROIC increased the 
rating for the Veteran's service-connected dermatophytosis of 
both feet and the right lower leg with onychomycosis of the 
toes to 30 percent, effective February 22, 2008.  In the 
same March 2008 rating decision, the ROIC increased the 
rating for the Veteran's service-connected scars, residuals 
of shell fragment wound to the right leg, to 10 percent, 
effective February 22, 2008.  

As an additional matter, the Board notes that the Veteran 
also perfected his appeal of the issue of entitlement to an 
increased disability rating for posttraumatic stress disorder 
(PTSD).  Thereafter, in a February 2006 rating decision, the 
ROIC granted a 100 percent rating for PTSD, effective 
September 24, 2002.  As that award represents a full grant of 
benefits sought with regard to this issue, such disability is 
no longer a part of the current appeal.

For reasons explained below, the issue of entitlement to a 
compensable disability rating for malaria is addressed in the 
REMAND portion of the decision below and 
is REMANDED to the ROIC via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.



FINDINGS OF FACT

1.  Prior to February 22, 2008, the competent medical 
evidence of record demonstrates that the Veteran's 
dermatophytosis of both feet and the right lower 
leg with onychomycosis of the toes was productive of thick, 
brittle, yellow, and irregular toenails, but there is no 
clinical evidence to show that at least 20 percent 
of the entire body or at least 20 percent of exposed areas 
were affected.  In addition, systemic therapy was not shown 
to be required for treatment at any time during this period.

2.  As of February 22, 2008, the competent medical evidence 
of record demonstrates that the Veteran's dermatophytosis of 
the lower extremities with onychomycosis of the toes has been 
productive of dry, scaly skin with thickened, gnarled, and 
discolored toenails and occasional itchiness, but there is no 
clinical evidence to show that more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected.  In addition, systemic therapy (to include on a 
constant or near-constant basis) has not been shown to be 
required for treatment at any time during this period.

3.  Prior to February 22, 2008, the competent medical 
evidence of record demonstrates that the Veteran's scars, 
residuals of shell fragment wound to the right leg, were 
superficial and stable, measured less than 144 square inches 
(929 square centimeters) in area, did not cause limitation of 
motion or function, and were not shown to be painful.

4.  As of February 22, 2008, the competent medical evidence 
of record demonstrates that the Veteran's scars, residuals of 
shell fragment wound to the right leg, are superficial and 
stable, measure less than 144 square inches (929 square 
centimeters) in area, do not cause limitation of motion or 
function, were not shown to be painful on examination, but 
were reportedly painful upon exposure to the cold.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to February 22, 2008 and in excess of 30 
percent thereafter for dermatophytosis of both feet and the 
right lower leg with onychomycosis of the toes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for a disability rating in excess of 0 
percent prior to February 22, 2008 and in excess of 10 
percent thereafter for scars, residuals of shell fragment 
wound to the right leg, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the ROIC).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a May 2005 letter, the ROIC provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate his claims for increased ratings, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  This letter advised the Veteran to submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity, and additional disablement caused by his 
disabilities.  An April 2006 letter notified the Veteran of 
how VA determines disability ratings and effective dates.  A 
May 2008 letter informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the symptoms have on his 
employment and daily life, and provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  The May 2008 letter also provided 
relevant rating criteria for evaluating his skin and scar 
disabilities.  The case was thereafter readjudicated in June 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA medical records, and VA examination 
reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding his claims.  
Moreover, he described his symptomatology and its impact on 
his functioning to the VA examiners.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.   
Any error in the sequence of events or content of the notices 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Dermatophytosis of Both Feet and Right Lower Leg with 
Onychomycosis of Toes

The Veteran contends that he is entitled to a higher 
disability rating for dermatophytosis of both feet and the 
right lower leg with onychomycosis of the toes.  In a 
September 1980 rating decision, the ROIC granted service 
connection for this disability and assigned a 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective June 4, 1980.  The Veteran filed his current 
increased rating claim in April 2005.  In a March 2008 rating 
decision, the ROIC granted a higher 30 percent rating for 
this disability under 38 C.F.R. § 4.118, Diagnostic Code 
7806, effective February 22, 2008.

Diagnostic Code 7806 provides that a 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body or at least 5 percent, but less than 20 
percent, of exposed areas are affected; or, when intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than 6 weeks during the past 12-month period.  A 30 
percent evaluation is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or, when systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected; or, when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).

Turning to the evidence, the Veteran underwent a VA 
examination in January 2004.  On that occasion, he reported 
that he had a residual fungal infection of his toenails and 
feet from the "jungle rot" that he had while serving in 
Vietnam.  Specifically, he noted that his toenails had been 
thick, yellow, and curled since returning from Vietnam.  
Significantly, the Veteran stated that he was not currently 
using any treatment.  Physical examination revealed that his 
toenails were thick, yellow, brittle, and curled.  He was 
diagnosed with onychomycosis of the toenails, noted 
to be at least as likely as not a result of fungal infection 
acquired in Vietnam.

The Veteran underwent another VA examination in May 2005.  On 
that occasion, he reported that he continued to get 
onychomycosis of all ten toenails, and that his toenails were 
very thick, brittle, and irregular.  He denied any rashes on 
his feet.  Significantly, the Veteran denied any treatment 
for his toes or feet.  Physical examination revealed no skin 
infections on the feet or in the webs of his toes.  The 
Veteran had onychomycosis of all ten toenails, and his 
toenails were discolored, of irregular length, very brittle, 
flaky, cold, and yellow.  He did not have any skin erythema 
or edema, and there were no calluses or breakdown noted.  In 
addition, there were no vascular changes of the feet.  
Despite the Veteran's complaints of his toes hurting when he 
walked, examination revealed that he had normal gait and full 
range of motion in all joints of both feet, without any 
restriction due to pain.  He was diagnosed with bilateral 
lower extremity onychomycosis.

The Veteran underwent another VA examination on February 22, 
2008.  On that occasion, he reported that his dermatophytosis 
had been constant since its onset 
in service and that it was no longer progressive, but instead 
it had been stable in recent years.  Significantly, it was 
noted that the Veteran was undergoing no current treatment 
for this disability, nor had he undergone any treatment over 
the past 12 months.  He reported occasional itchiness of the 
lower legs and feet.  The Veteran had none of the following: 
systemic symptoms, malignant or benign neoplasms of the skin, 
urticaria, primary cutaneous vasculitis, or erythema 
multiforme.

Physical examination on February 22, 2008 revealed dry, scaly 
skin involving 
the entirety of his bilateral lower legs (distal to the knee) 
and bilateral feet, consistent with tinea pedis and tinea 
corpus.  The Veteran also had thickened, gnarled, and 
discolored toenails on all ten toes of his bilateral feet, 
consistent 
with onychomycosis.  It was noted that his dermatophytosis 
affected approximately 22 percent of the entire body, with no 
exposed areas affected.  Specifically, 
his dermatophytosis involved approximately 60 percent of the 
right leg and approximately 60 percent of the left leg.  It 
was noted that there was no scarring associated with this 
condition.  The Veteran was diagnosed with tinea corpus of 
the bilateral lower legs distal to the knees; bilateral tinea 
pedis; and onychomycosis of all ten toenails of the bilateral 
feet.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's dermatophytosis of the lower 
extremities with onychomycosis of the toes is appropriately 
evaluated as 10 percent disabling for the period prior to 
February 22, 2008.  For that period, there is no clinical 
evidence to show that at least 20 percent of the entire body 
or at least 20 percent of exposed areas were affected.  In 
addition, systemic therapy was not shown to be required for 
treatment at any time during that period.  Specifically, at 
his January 2004 and May 2005 examinations, it was noted that 
the Veteran was not undergoing any treatment at all for this 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's dermatophytosis of the lower 
extremities with onychomycosis of the toes is appropriately 
evaluated as 30 percent disabling for the period beginning on 
February 22, 2008.  For this period, there is no clinical 
evidence to show that more than 40 percent of the entire body 
or more than 40 percent of exposed areas are affected.  In 
addition, systemic therapy (to include on a constant or near-
constant basis) has not been shown to be required for 
treatment at any time during this period.  Specifically, at 
his February 22, 2008 examination, it was shown that his 
dermatophytosis affects approximately 22 percent of the 
entire body, with no exposed areas affected, and it was noted 
that the Veteran is not undergoing any treatment at all for 
this disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's dermatophytosis 
of both feet and the right lower leg with onychomycosis of 
the toes.  However, as this disability has not been 
productive of any scarring, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805 do not apply.  38 C.F.R. § 4.118 (2008).

The Board has also considered whether the Veteran's 
dermatophytosis of both feet and the right lower leg with 
onychomycosis of the toes presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Scars, Residuals of Shell Fragment Wound to Right Leg

The Veteran contends that he is entitled to a higher 
disability rating for scars, residuals of shell fragment 
wound to the right leg.  In a September 1980 rating decision, 
the ROIC granted service connection for this disability and 
assigned a 
0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7805, effective June 4, 1980.  The Veteran filed his current 
increased rating claim in April 2005.  In a March 2008 rating 
decision, the ROIC granted a higher 10 percent rating for 
this disability under 38 C.F.R. § 4.118, Diagnostic Code 
7804, effective February 22, 2008.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding 6 square inches (39 square 
centimeters), or a 20 percent evaluation if the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  A note following 
Diagnostic Code 7801 provides that a deep scar is one 
associated with underlying soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 square centimeters) or more.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  A note following Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).

The Board notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  However, the 
new regulation indicates that these revised provisions are 
applicable only to claims received on or after October 23, 
2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the Veteran's claim will be considered under the criteria 
effective as of the date of his claim in April 2005.

Turning to the evidence, the Veteran underwent a VA 
examination in January 2004.  On that occasion, it was noted 
that he had a history of incurring superficial shell fragment 
wounds to his right calf while in service.  At present, the 
Veteran complained of some achiness in his right calf, which 
was especially noticeable when the weather changed.  Physical 
examination revealed five scars on his right calf, with each 
one measuring approximately 1 centimeter in diameter.  All 
five scars were non-tender to palpation and were superficial, 
with no adherence to underlying tissue, no skin breakdown, no 
erythema, and no edema.  The Veteran was diagnosed with 
superficial scars due to shell fragment wounds received in 
Vietnam.

The Veteran underwent another VA examination in May 2005.  On 
that occasion, the Veteran confirmed that his in-service 
shell fragment wounds to his right calf had healed without 
any reopening or infection.  He reported pain in the right 
calf itself, occurring after standing or walking for a long 
period of time and aggravated by weather changes.  However, 
it was noted that he was not undergoing any current 
treatment.  Physical examination revealed five scars on his 
right calf, all completely healed and secured.  These scars 
ranged from 7 millimeters to 3 millimeters in diameter and 
were noted to have been stable since healing.  The scars 
themselves were not tender and were superficial, with no 
adherence to underlying tissue, no inflammation, no edema, no 
keloid formation, and no induration or inflexibility 
of the skin in the area of the scars.  In addition, none of 
the scars limited any function to the muscle or skin in the 
area of the scars.  Accompanying X-rays of the Veteran's 
right tibia and fibula revealed that the overlying soft 
tissues were normal.  The Veteran was diagnosed with five 
secured scars secondary to shrapnel wounds.

The Veteran underwent another VA examination on February 22, 
2008.  On that occasion, it was noted that he had ten scars 
on his right lower leg that were the result of shrapnel 
wounds in service.  The Veteran reported that all ten scars 
became painful with exposure to cold temperatures, and that 
the largest of these scars was also intermittently painful 
even when not exposed to cold temperatures.  Physical 
examination revealed that the ten scars ranged from 0.54 
square centimeters to 4.32 square centimeters in area.  All 
ten scars were stable and superficial, with no pain or 
tenderness on examination, and no limitation of motion or 
other limitation of function was shown to be caused by any of 
the ten scars.  The Veteran was diagnosed with multiple 
scars, residuals of shell fragment wounds to the right leg.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's scars, residuals of shell 
fragment wound to the right leg, are appropriately evaluated 
as 0 percent disabling for the period prior to February 22, 
2008.  For that period, there is no clinical evidence to show 
that any of his scars were deep, unstable, or painful; that 
any measured at least 144 square inches (929 square 
centimeters) in area; or that any caused limitation of motion 
or function.  Specifically, at his January 2004 and May 2005 
examinations, it was shown that all of the Veteran's right 
leg scars were superficial and stable, measured no more than 
1 centimeter in diameter, did not cause limitation of motion 
or function, and were not shown to be painful.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).  While the Veteran did 
complain of pain in his right calf at his January 2004 and 
May 2005 examinations, such pain was specifically attributed 
to the calf itself and was not ascribed to any of his scars 
during that time period.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's scars, residuals of shell 
fragment wound to the right leg, are adequately evaluated as 
10 percent disabling for the period beginning on February 22, 
2008.  For this period, there is no clinical evidence to show 
that any of his scars are deep or unstable; that they measure 
at least 144 square inches (929 square centimeters) in area; 
or that any cause limitation of motion or function.  
Specifically, at his February 22, 2008 examination, it was 
shown that all of the Veteran's right leg scars are 
superficial and stable, measure no more than 4.32 square 
centimeters in area, do not cause limitation of motion or 
function, and were not painful on examination.  It was 
reported by the Veteran that exposure to cold results in pain 
to his scars, and one scar is intermittently painful even 
without exposure to cold.  As the only potentially 
compensable finding associated with the Veteran's right leg 
scars for this period is an unsubstantiated complaint of 
pain, the Veteran's disability is adequately addressed by the 
10 percent rating presently assigned under Diagnostic Code 
7804.  38 C.F.R. § 4.118 (2008).

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's scars, residuals 
of shell fragment wound to the right leg.  However, as all of 
the Veteran's scars are superficial and stable, measure less 
than 144 square inches (929 square centimeters) in area, and 
do not cause limitation of motion or function, Diagnostic 
Codes 7801, 7802, 7803, and 7805 do not apply.  38 C.F.R. 
§ 4.118 (2008).

The Board has also considered whether the Veteran's scars, 
residuals of shell fragment wound to the right leg, present 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  As with the other issue noted above, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology with respect to his scars, and 
provide for consideration of separate or higher ratings for 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
prior to February 22, 2008 and in excess of 30 percent 
thereafter for dermatophytosis of both feet and the right 
lower leg with onychomycosis of the toes is denied.

Entitlement to a disability rating in excess of 0 percent 
prior to February 22, 2008 and in excess of 10 percent 
thereafter for scars, residuals of shell fragment wound to 
the right leg, is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for a 
compensable disability rating for malaria.

The Veteran filed a timely appeal with the denial of an 
increased rating for malaria, and the ROIC issued a statement 
of the case in April 2006.  The Veteran submitted a VA Form 9 
in May 2006.  At that time, he did not check the box 
indicating he wished to appeal all issues, or the box 
indicating he only wanted to appeal specific issues.  He 
mentioned his right leg under the second box, but in the area 
requesting the reasons he believed the decision was incorrect 
he wrote "I don't know".  The ROIC did not indicate that 
the appeal on this issue was closed in the computer tracking 
system, and in fact, the RO scheduled another examination for 
him in February 2008 on this issue.  Thus, the Board must 
presume that the Veteran intended to preserve his appeal of 
this issue by submitting his substantive appeal, and that the 
ROIC continued the appeal.  

However, the ROIC did not issue a supplemental statement of 
the case to analyze the findings of the February 2008 
examination with regard to the Veteran's claim for a 
compensable disability rating for malaria.  No waiver of 
initial ROIC review accompanied the February 2008 examination 
report.  See 38 C.F.R. § 20.1304 (2008).

Both VA examinations noted that the Veteran does not receive 
treatment for malaria.  On remand, the Veteran should be 
asked to advise VA if he currently receives treatment for the 
disorder and to provide the necessary information for VA to 
obtain such records. 

As a final matter, during the pendency of this appeal, the 
Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The letter 
provided with respect to the other issues on appeal did not 
mention his malaria claim.  Thus, on remand, the ROIC/AMC 
should provide corrective notice.




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate his claim for an increased 
rating for malaria.  In accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the notice should notify the 
Veteran that, to substantiate an 
increased rating claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for 
malaria since February 2008.  After 
securing the necessary release, the RO 
should obtain these records.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed, to include the pertinent 
findings contained in the February 2008 
examination report.  If the benefit 
sought on appeal remains denied, then 
the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


